Case 2:19-cr-00173-WSS Document 1626 Filed 07/22/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

 

 

UNITED STATES OF AMERICA,
Plaintiff, Criminal No. 2:19-cr-173 - 37
Vv. Hon. William S. Stickman IV
MARTEL YATES,
Defendant.
MEMORANDUM OPINION

 

WILLIAM S. STICKMAN IV, United States District Judge

Pending before the Court is Defendant Martel Yates’ Motion to Revoke or Amend
Detention Order (ECF No. 1593), which is a notice of appeal, pursuant to 18 U.S.C. § 3145(a)(1),
of the Order of Detention Pending Trial issued by United States Magistrate Judge Lisa Lupo
Lenihan on July 7, 2020. The Court has undertaken a de novo review of the transcript from the
detention hearing, the parties’ pleadings and arguments, the evidence presented by the parties, and
the entire record. After careful consideration, the Court DENIES Yates’ appeal. It AFFIRMS
Magistrate Judge Lisa Pupo Lenihan’s July 7, 2020 Order of Detention (ECF No. 1563). Yates
will remain detained pending trial.

PROCEDURAL HISTORY

A federal grand jury returned a seventeen count Indictment in this case on June 18, 2019.
(ECF No. 5). The Government sought Yates’ detention, and a detention hearing was scheduled
for June 15, 2019. (ECF Nos. 86 and 94). At the hearing, Yates waived his right to a hearing, and
United States Magistrate Judge Cynthia Reed Eddy granted the Government’s request for

detention. (ECF Nos. 353 and 354).
Case 2:19-cr-00173-WSS Document 1626 Filed 07/22/20 Page 2 of 7

On June 15, 2020, Yates was charged by Superseding Indictment with Conspiracy to
Distribute and Possess With Intent to Distribute Schedule I and II Controlled Substances from in
and around January 2018 through in and around June 2019 in violation of 21 U.S.C. § 846. (ECF
No. 1369). On June 29, 2020, Yates filed a Motion for Detention Hearing. (ECF No. 1525).

A detention hearing occurred on July 7, 2020, before Magistrate Judge Lenihan. She found
that a rebuttable presumption arose under 18 U.S.C. § 3142(e)(3) and that Yates had not introduced
sufficient evidence to rebut the presumption. (ECF No. 1563). It was Magistrate Judge Lenihan’s
conclusion that clear and convincing evidence existed that no condition or combination of
conditions of release would reasonably assure the safety of any other person and the community.
In addition to the findings made on the record, Magistrate Judge Lenihan’s reasons for detention
included the following: the weight of the evidence against Yates is strong; he is subject to a lengthy
period of incarceration if convicted; his prior criminal history; his participation in criminal activity
while on probation, parole, or supervision; his lack of stable employment; and, his prior violations
of probation, parole or supervised release. (ECF No. 1563).

Yates appealed the detention order seeking de novo review under 18 U.S.C. § 3145. (ECF
No. 1593). A hearing has not been requested, and the Court finds it unnecessary. It will decide
the appeal on the existing record.

STANDARD OF REVIEW

A District Judge reviews the decision of a Magistrate Judge granting or denying bail de
novo. United States v. Delker, 757 F.2d 1390, 1394 (3d Cir. 1985). The Court retains the
discretion to make its determination after reviewing the record developed before the Magistrate
Judge or to accept additional evidence from the parties and rule on an expanded record. See 18

U.S.C. § 3142(£)(2)(B).
Case 2:19-cr-00173-WSS Document 1626 Filed 07/22/20 Page 3 of 7

In this case, a rebuttable presumption exists under 18 U.S.C. § 3142(e)(3) that no condition
or combination of conditions would reasonably assure the appearance of Yates as required and
reasonably assure the safety of the community from the commission of further crimes by Yates
given the grand jury’s return of a Superseding Indictment charging him with a violation of the
Controlled Substances Act, 21 U.S.C. § 801, et. seg., for which the maximum possible sentence is
10 years’ incarceration or more. By virtue of the grand jury’s return of an Indictment and
Superseding Indictment, probable cause exists that Yates committed this offense. See United
States v. Suppa, 799 F.2d 115, 119 (3d Cir. 1986).

To rebut this presumption, Yates bears the burden to produce some credible evidence that
he will appear and will not present a threat to the community. United States vy. Carbone, 793 F.2d
559, 560 (3d Cir. 1986).! Rebuttal of the initial presumption shifts the burden to the Government
to demonstrate by clear and convincing evidence that Yates is a danger to the community. See
United States v. Perry, 788 F.2d 100, 115 (3° Cir. 1986) (“The clear and convincing standard does
not even operate until the defendant has come forward with some evidence of lack of
dangerousness.””). In making its determination of whether there are conditions or a combination
of conditions of release that will reasonably assure that Yates will appear and the safety of the
community, the Court must weigh the evidence in light of the four factors set forth in 18 U.S.C. §
3142(g). The four factors are: (1) the nature and seriousness of the offense charged; (2) the weight

of the evidence against the person; (3) the history and characteristics of Yates; and (4) the nature

 

' Even if Yates is able to satisfy his initial burden of production to rebut the presumption against
release, it does not completely eliminate the presumption favoring detention from further
consideration; rather, it remains a factor to be considered among those weighed by this Court.
Case 2:19-cr-00173-WSS Document 1626 Filed 07/22/20 Page 4 of 7

and seriousness of the danger to any person or the community that would be posed by Yates’
release. 18 U.S.C. § 3142(g).

The Court must, therefore, make the initial determination of whether Yates has proffered
sufficient evidence to rebut the initial presumption against pretrial release. If so, the Court must
next determine whether the Government satisfied its burden of demonstrating by clear and
convincing evidence that Yates will not appear and that he poses a threat to the community.

ANALYSIS

After consideration of the evidence and arguments of counsel, the Court concludes that
Yates failed to rebut the initial presumption that no condition or combination of conditions would
reasonably assure the safety of the community if he is released. This alone would warrant
detention. However, the Court’s examination of the materials before it leads it to the conclusion
that, even if Yates had rebutted the presumption, the Government, persuaded the Court by clear
and convincing evidence that no condition or combination of conditions would reasonably ensure
the safety of the community if Yates were to be released. The Court agrees with the conclusion
reached by Magistrate Judge Lenihan that Yates should be detained.

As to the nature and circumstances of the offenses charged and the weight of evidence,
these factors favor pretrial detention. The nature and circumstances of the offense charged is very
serious. Yates has been charged with a felony offense for his participation in a drug trafficking
conspiracy. Not discounting Yates’ presumption of innocence, the weight of the evidence against
him is strong in that the government presented a number of wiretap intercepts demonstrating
Yates’ significant role in the conspiracy to distribute and possess with intent to distribute Schedule

I and II controlled substances including heroin and fentanyl. Yates was also observed meeting
Case 2:19-cr-00173-WSS Document 1626 Filed 07/22/20 Page 5of7

with multiple individuals on separate occasions. (ECF No. 1611, pp. 6-16, 18-19, 21-22). It is not
significant to the Court that the charge against Yates does not involve a crime of violence.

Next, the Court considers Yates’ “character, physical and mental condition, family ties,
employment, financial resources, length of residence in the community, community ties, past
conduct, history relating to drug or alcohol abuse, criminal history, and record concerning
appearance at court proceedings” under § 3142(g)(3)(A). He is a lifelong resident of Pittsburgh,
and his family, including his son, reside in Pittsburgh. (ECF No. 1611, p. 20). Yates has a
girlfriend of four years. (ECF No. 1611, p. 20).

It is of significance to the Court that Yates has little employment history in the last four
years, and that his reportable income from 2018 amounted to $1,193.90. (ECF No. 1611, pp. 17-
18). No information has been provided that Yates has any legitimate means of supporting himself.
(ECF No. 1611, p. 22). Added to this is the fact that Yates has a criminal history of committing
drug trafficking offenses (i.e., two prior felony drug trafficking offenses). (ECF No. 1611, p. 22;
ECF No. 1612, p. 10). Yates’ drug trafficking convictions and pending drug trafficking offense
are extremely disconcerting to the Court as is Yates’ decision to commit the instant drug trafficking
offense while on probation. (ECF No. 1611, p. 22). The Court accepts Magistrate Judge Lenihan’s
statement that Yates has been “involved in some type of drug dealing as far back as the age of 19
in 2007.” (ECF No. 1611, p. 24). Furthermore, Yates has amassed seven different charges while
on parole or bond for other offenses. The Court believes that supervision in the form of pretrial
release, probation or parole has not previously acted as a deterrent for Yates. The Court finds little
reason to accept Yates’ contention that his behavior going forward would be different.
Consequently, after considering all of Yates’ history and characteristics, the Court finds that this

factor weighs strongly against release.
Case 2:19-cr-00173-WSS Document 1626 Filed 07/22/20 Page 6 of 7

The last factor for consideration by the Court involves Yates’ risk of non-appearance and
the seriousness of potential harm to any persons or the community. 18 U.S.C. § 3142(g). The
Court does not believe that there is a risk of Yates failing to appear at further proceedings in this
case. However, as to the seriousness of potential harm to any persons or the community, there is
no doubt that drug trafficking poses a substantial harm of the community. See United States v.
Perry, 788 F.2d 100, 111 (d Cir.1986) (danger to community arises from the likelihood that the
defendant will, if released, commit one of the proscribed federal offenses). Cf United States vy.
Strong, 775 F.2d 504, 507 (3d Cir.1985) (statutory language unequivocally establishes that
Congress intended to equate traffic in drugs with a danger to the community). The danger to the
community is the likelihood that Yates will, if released, traffic in illicit drugs. Ultimately, the
Court must predict pretrial recidivism if Yates is released pending trial. Strict conditions of
release, including home confinement and electronic monitoring, cannot guarantee that Yates will
no longer engage in criminal activity. Yates has failed to assuage the Court's concern about him
imperiling the community, particularly considering his history of violating terms of court
supervision and trafficking illegal substances while under court supervision. Hence, the last factor
weighs strongly in favor of detention.

CONCLUSION

The Court concludes that Yates had not met his burden to rebut the applicable presumption
of detention under § 3142(g). Rather, the evidence leads the Court to conclude that, if released,
Yates would pose a risk to the community. Even if Yates had met his burden, the Court would
still find detention appropriate. The Court’s probing examination of the record leads it to conclude

that the Government established by clear and convincing evidence that Yates is a danger to the
Case 2:19-cr-00173-WSS Document 1626 Filed 07/22/20 Page 7 of 7

community. Pretrial detention is warranted. The Motion to Revoke or Amend Detention (ECF

No. 1593) is denied, and the Court will enter the appropriate Order of Detention Pending Trial.

BY THE COURT:

a
ZIA S&H

WILLIAM S. STICKMAN IV

UNITED STATES DISTRICT JUDGE

 

 

jul, 22, 2°22

Date

 
